OPINION OF THE COURT
PER CURIAM.
Appellant sued her former employer, the Pennsylvania Office of the Attorney General, for violating her rights under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., and the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq., and for causing her emotional distress by terminating her employment. The magistrate judge to whom the case was assigned with the consent of the parties granted the defendant’s motion to dismiss, because the Office of Attorney General is an agency of the Commonwealth of Pennsylvania, 71 P.S. § 732-201, and is immune from suit in federal court by reason of the Eleventh Amendment of the United States Constitution. This appeal followed.
It is clear that the magistrate judge was correct. The United States Supreme Court has squarely held that the ADA did not validly abrogate the Eleventh Amendment immunity of states and their agencies. Board of Trustees of the University of Alabama v. Garrett, 531 U.S. 356, 121 S.Ct. 955, 148 L.Ed.2d 866 (2001). See also, Lavia v. Commonwealth of Pennsylvania, 224 F.3d 190 (3d Cir.2000). Plaintiff contends that the Garrett decision is “unconstitutional” and should be reconsidered. Needless to say, this court has no authority to overrule a decision of the United States Supreme Court.
Appellant concedes that her claim under FMLA is barred by the Eleventh Amendment, as this court decided in Chittister v. Department of Community & Econ. Development, 226 F.3d 223 (3d Cir.2000).
Plaintiff further argues that she should be permitted to pursue claims for equitable relief. This, too, is an erroneous view of the law. The Eleventh Amendment bars claims against state agencies “regardless of the nature of the relief sought.” Pennhurst State School & Hospital v. Halderman, 465 U.S. 89, 100, 104 S.Ct. 900, 79 L.Ed.2d 67 (1984); see also Puerto Rico Aqueduct & Sewer Authority v. Met-*538calf & Eddy, Inc., 506 U.S. 139, 146, 113 S.Ct. 684, 121 L.Ed.2d 605 (1993).
The judgment appealed from -will be affirmed.